Exhibit 10.3

 

Confidential Treatment Requested As To Certain Information Contained In This
Exhibit

 

 

SECURED PROMISSORY NOTE: EQUIPMENT LOAN

 

SUMMARY OF TERMS AND DEFINITIONS

 

Date of Note:

 

December 22, 2003

 

 

 

Principal Amount:

 

Not to exceed *** Confidential Treatment Requested as to this Information***

 

 

 

Maker:

 

AVANT Immunotherapeutics, Inc.
119 Fourth Avenue
Needham, Massachusetts  02494

 

 

 

Lender:

 

Massachusetts Development Finance Agency
75 Federal Street
Boston, MA  02110

 

 

 

The term Lender shall include successors and assigns of Massachusetts
Development Finance Agency and any future holder of this Note, and any
participants in this Note.

 

 

 

Maturity Date:

 

December 21, 2010

 

 

 

Interest Rate:

 

*** Confidential Treatment Requested as to this Information*** per annum

 

 

 

Loan Term:

 

84 months

 

 

 

Amortization Schedule:

 

*** Confidential Treatment Requested as to this Information***

 

 

 

Monthly Payment:

 

*** Confidential Treatment Requested as to this Information***, subject to
adjustment as provided in Section 4 of this Note.

 

 

 

Payment Day:

 

The first day of each month during the Loan Term, commencing with January 1,
2004.  If any such day is not a day when commercial banks are open for business
in Boston, Massachusetts, then the applicable Payment Day shall be the next
calendar day on which such banks are open for business.

 

 

 

Collateral:

 

All equipment now owned and acquired by the Maker, or hereafter acquired by the
Maker, but only to the extent acquired by Maker, or for which Maker was
reimbursed for its costs of acquiring the same, with the proceeds of this Note,
together with all proceeds thereof, all as more particularly described in the
Security Agreement of even date herewith between the Maker and the Lender.

 

--------------------------------------------------------------------------------


 

Loan Documents:

 

This Note, the Security Agreement and any UCC-1 financing statements executed
and delivered in connection therewith.

 

 

 

Obligations:

 

The Principal Amount, all interest accruing thereon at the Interest Rate, and
all other payment obligations of the Maker under this Note.

 

--------------------------------------------------------------------------------


 

1.  Promise to Pay; Payment.  For value received, Maker does hereby promise to
pay to Lender, or to order, at the office of Lender set forth above or at such
other place or to such other party as the holder of this Note may from time to
time designate, the Principal Amount of this Note (as adjusted pursuant to
Section 4 of this Note), together with interest thereon, as follows: (a) on the
first Payment Day, an amount equal to all interest that has accrued (at the
Interest Rate) on the outstanding balance of the Principal Amount from the date
hereof through the first Payment Day; (b) on each of the next eleven Payment
Days, an amount equal to all interest that has accrued (at the Interest Rate) on
the outstanding balance of the Principal Amount since the Payment Day
immediately preceding each such Payment Day; (c) on all subsequent Payment Days,
an amount equal to the Monthly Payment; and (d) on the Maturity Date, a payment
in an amount equal to all then outstanding Obligations.

 

2.  Calculation of Interest.  Interest shall be calculated on the basis of a
year of 360 days comprised of 12 months of 30 days each and, for partial months,
on the basis of actual days elapsed.  Interest on the Principal Amount shall be
calculated as aforesaid and shall be payable in arrears on each Payment Day as
part of the Monthly Payment.

 

3.  Conditions of Funding; Use of Proceeds.  The Lender shall have no obligation
to advance any portion of the Principal Amount until (a) all of the documents
set forth on Closing Agenda of even date herewith (describing, among other
things, the loan evidenced hereby) have been executed and/or delivered to the
Lender, and (b) the Maker shall have delivered manufacturers’ invoices for the
items of equipment to be purchased with the proceeds of each such advance,
specifying on a per item basis the serial numbers and costs therefor, together
with such other information concerning such items of equipment as the Lender
shall reasonably request.  The Maker shall use the proceeds of this Note solely
to acquire, or to reimburse the Maker solely for the acquisition cost of, such
items of equipment as the Lender shall approve in writing, such approval not to
be unreasonably withheld, conditioned or delayed.

 

4.  Draw Downs; Recalculation of the Monthly Payment.  The Principal Amount
shall be permanently reduced by any undisbursed portion thereof utilized by the
Maker as a portion of the “Specialized TI Allowance” in accordance with Section
4.2 of the Lease.  The Maker may request advances of the Principal Amount from
the Lender (in aggregate amount not to exceed the Principal Amount) until the
first anniversary of the date of this Note.  Such requests shall specify the
items of equipment to be acquired with the advances and shall be accompanied by
manufacturers’ invoices therefore, specifying per item serial numbers and costs,
together with such other information as the Lender may reasonably request.  If
by the first anniversary of the date of this Note, the Maker has not requested
advances equal to the full Principal Amount, then Lender’s commitment to lend
hereunder shall be reduced to the aggregate principal amount advanced as of such
anniversary and the Monthly Payment shall be adjusted, effective as of the
thirteenth Payment Day and all Payment Days thereafter, to be an amount
sufficient to amortize the aggregate principal amount advanced hereunder, with
interest accruing thereon at the Interest Rate, over a six (6) year amortization
schedule.

 

5.  Commitment Fee.  In consideration of the extension of the loan evidenced
hereby, Maker shall pay a commitment fee to the Lender in the amount of ***
Confidential Treatment Requested as to this Information***, which fee shall be
nonrefundable, and shall be deemed fully earned and shall be payable on the date
hereof.

 

1

--------------------------------------------------------------------------------


 

6.  Application of Payments.  All payments and collections hereunder shall be
applied first to Lender’s Costs, then to outstanding late charges, then to
accrued and unpaid interest (including interest accrued at the default rate
described herein), and then to reduce the Principal Amount then outstanding.  As
used in this Note, “Costs” has the meaning given to such term in the Security
Agreement.

 

7.  Prepayment.  Maker may at any time during the Loan Term make payment in full
or in part of the Principal Amount outstanding hereunder, provided that all
other outstanding Obligations have first been paid in full, and if they have
not, then the amounts intended to be principal prepayments will, at Lender’s
discretion, first be applied to such Obligations.  Any partial prepayment
applied to the Principal Amount will be applied to principal due at the end of
the term of this Note and will not postpone or reduce the amount of the Monthly
Payment.

 

8.  Late Charge.  If any Monthly Payment or other Obligation shall remain unpaid
for a period of ten (10) days after the due date therefor, the Maker shall then
pay to Lender, in addition to all other amounts payable hereunder, a late charge
equal to five percent (5%) of the amount of such Monthly Payment or other
Obligation.

 

9.  Default Rate; Acceleration.  If (a) any Monthly Payment or other Obligation
shall remain unpaid for a period of thirty (30) days after the due date
therefor, (b) a default or event of default as described in Section 12.1 of the
Lease of even date herewith between the Maker and the Lender (the “Lease”)
occurs and is not waived or cured within the time period applicable thereto, if
any, or (c) any event designated as an “Event of Default” in any other Loan
Document occurs and is not waived or cured within the time period applicable
thereto, if any (each of the foregoing, a “Note Default”), then (a) the Interest
Rate shall be immediately and automatically increased by five percent (5%) per
annum from the date of the Note Default until the date of such Note Default is
cured, calculated on a daily basis, and (b) on the date of the expiration of the
cure period applicable to a Note Default or at any time thereafter, the Lender
may, upon written notice to Maker, declare all then-outstanding Obligations to
be immediately due and payable.  Notwithstanding Lender’s option to accelerate,
all then-outstanding Obligations shall automatically become immediately due and
payable upon the occurrence of any of the following: (i) a proceeding under the
United States Bankruptcy Code, as amended, and any similar or successor federal
or state statute, or the rules and regulations promulgated thereunder, or under
any other bankruptcy, reorganization, arrangement of debt, insolvency,
readjustment of debt or receivership law or statute, is filed with respect to
Maker; or (ii) Maker becomes insolvent or fails generally to pay its debts as
they become due.  Notwithstanding the foregoing provisions of this Section, the
Lender acknowledges and agrees that any payment default under Section 9(a) above
shall not constitute a default or an event of default under the Lease unless
such payment default continues for five (5) days after notice from the Lender
designating such default.

 

10.  Waiver; Cumulative Remedies.  Maker and all other parties who may be liable
(whether as endorsers, guarantors, sureties or otherwise) for payment of any sum
or sums due or to become due under the terms of this Note waive diligence,
presentment, demand, protest, notice of dishonor, notice of intention to
accelerate, notice of acceleration and notice of any other kind whatsoever
(except for notices of defaults under this Note, the Security Agreement and/or
the Lease that Lender has specifically agreed to give pursuant to the terms of
this Note, the Security Agreement and/or Lease) and hereby consent to any number
of renewals or extensions

 

2

--------------------------------------------------------------------------------


 

at any time in the payment of this Note.  No extension of time for payment of
this Note made by any agreement with any person now or hereafter liable for
payment of this Note shall operate to release, discharge, modify, change or
affect the original liability of Maker under this Note, either in whole or in
part.  No delay or failure by Lender in exercising any right, power, privilege
or remedy under the Loan Documents or applicable law shall be deemed to be a
waiver of the same or any part thereof; nor shall any single or partial exercise
thereof or any failure to exercise the same in any instance preclude any future
exercise thereof, or exercise of any other right, power, privilege or remedy,
and the rights and remedies provided for hereunder are cumulative and not
exclusive of any other right or remedy available at law or in equity.  Lender
may proceed against all or any of the Collateral or against any guarantor
hereof, or may proceed contemporaneously or in the first instance against Maker,
in such order and at such times following default hereunder as Lender may
determine in its sole discretion.  All of the Obligations are absolute and
unconditional, and shall not be subject to any offset or deduction whatsoever. 
Maker waives any right to assert, by way of counterclaim or affirmative defense
in any action to enforce Maker’s obligations hereunder, any claim whatsoever
against the Lender of this Note, except for claims based solely on Lender’s
gross negligence or willful misconduct.

 

11.  The Loan Documents.  This Note is the Note referred to in the Loan
Documents.  Maker’s acknowledges that payment and performance of all of the
Obligations are secured by the Collateral.

 

12.  Amendments; Notices.  This Note may not be changed orally, but only by an
agreement in writing signed by Maker and Lender.  All notices, requests and
demands permitted or required under the terms of this Note shall be in writing,
and shall be deemed to have been given when delivered by hand, when sent by
facsimile (transmission confirmed), 1 day after delivery to any national
overnight delivery service (delivery charges prepaid), or 3 days after deposit
in the U.S. mails (postage prepaid, certified and return receipt requested), and
addressed to the parties at their respective addresses appearing on the first
page hereof or to such other address as a party may designate in a written
notice to the other party given in accordance with this Section.  Notices to
Maker shall be sent as aforesaid to the attention of the Mr. Michael Furlong (or
his successor as Senior Director, Business Development), with a copy to Mr.
Avery Catlin (or his successor as Chief Financial Officer).

 

13.  Governing Law; Jurisdiction and Forum for Enforcement.  This Note is
executed and delivered by Maker in Boston, Massachusetts and is intended to take
effect as a sealed instrument to be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, (without regard to conflicts of
law provisions).  In any action or proceedings arising out of or relating to
this Note or the interpretation or enforcement thereof, Maker hereby absolutely
and irrevocably (a) consents to the application of the laws of the Commonwealth
of Massachusetts (without regard to conflicts of law provisions), and (b) agrees
that the service thereof may be made in the manner and to the addresses
specified for notices in this Note.  Anything hereinbefore to the contrary
notwithstanding, Lender may sue any Maker in the courts of any country, state of
the United States or place where Maker or any of its property or assets may be
found or in any other appropriate jurisdictions (including, without limitation,
the state and federal courts located in the Commonwealth of Massachusetts), and
Maker hereby waives any objection that it may have to the location of any such
court in which Lender has commenced any proceeding.  Maker specifically
acknowledges that application of Massachusetts law to any

 

3

--------------------------------------------------------------------------------


 

action or proceedings arising out of or relating to this Note or the
interpretation or enforcement thereof constitutes a material inducement for
Lender to accept this Note and to enter into the Loan Documents.

 

14.  Severability; Usury.  If any provision of this Note shall be determined to
be invalid or unenforceable under law, such determination shall not affect the
validity or enforcement of the remaining provisions of this Note. 
Notwithstanding any provision contained in this Note or in any Loan Document,
the maximum amount of interest and other charges in the nature thereof
contracted for or payable shall not exceed the maximum amount of interest and
other charges allowable by law.  If the same shall be determined to exceed such
maximum amount, the same shall be deemed reduced to such maximum amount.

 

15.  WAIVER OF JURY TRIAL AND DAMAGES.  MAKER AND LENDER MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
JURISDICTION, COURT AND PROCEEDING WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS OR ANY
INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO THE ADMINISTRATION OR
ENFORCEMENT OF THIS NOTE AND THE OTHER LOAN DOCUMENTS.   MAKER AND LENDER AGREE
THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS
PROHIBITED BY LAW, MAKER WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL OR OTHER TYPE OF DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  MAKER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS.  MAKER ACKNOWLEDGES THAT THE FOREGOING WAIVERS CONSTITUTE
A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE LOAN DOCUMENTS AND ACCEPT
THIS NOTE.  BY EXECUTING AND DELIVERING THIS NOTE, MAKER CONFIRMS THAT THE
FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

 

(Remainder of page intentionally left blank; signature page follows)

 

4

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first set forth above.

 

 

WITNESS:

 

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ David T. Slatery

 

 

By:

/s/ Una S. Ryan

 

 

(Signature)

 

 

(Signature)

 

 

 

 

 

 

 

David T. Slatery

 

 

Una S. Ryan

 

President and C.E.O.

 

President and Chief Executive Officer

 

(Printed Name and Title)

 

 

(Printed Name and Title)

 

5

--------------------------------------------------------------------------------